Case: 5:19-cr-00206-KKC-EBA Doc #: 445 Filed: 09/01/21 Page: 1 of 2 - Page ID#: 2998




                           UNITED STATES DISTIUCT COURT
                           EASTERN DISTIUCT OF KENTUCKY
                                 CENTRAL DIVISION
                                    LEXINGTON

  UNITED STATES OF AMEIUCA,                             CRIMINAL NO. 5:19-206-KKC
        Plaintiff,

  v.                                                          VERDICT FORM

  CLINTON PORTIS,
        Defendant.



                                          *** *** ***
         We, the jury find the Defendant, Clinton Portis, as to:



  COUNT ONE:                       GUILTY - - - -            NOT GUILTY - - - -

         If you found the Defendant NOT GUILTY of Count One, proceed to considering

         Count Seven.

         If you found the Defendant GUILTY of Count One, indicate below whether he

         conspired to commit wire fraud, health care fraud, or both:

       WIRE FRAUD:                 GUILTY _ _ __             NOT GUILTY _ _ _ c\ec,\\cKk,ec\

       HEALTH CARE FRAUD: GUILTY - - - -                     NOT GUILTY _ _ _·<>cec\\




                                               1
Case: 5:19-cr-00206-KKC-EBA Doc #: 445 Filed: 09/01/21 Page: 2 of 2 - Page ID#: 2999



  COUNT SEVEN:                  GUILTY _ _ __         NOT GUILTY - - -         C1Ct'1.l


  COUNT NINETEEN:               GUILTY _ _ __         NOT GUILTY _ _ _ (\et\\



  DATE



  FOREPERSON




                                          2
